Case: 14-14621     Date Filed: 01/26/2018   Page: 1 of 6


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14621
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:13-cv-23127-WJZ



JACKLYN MANYOMA,
individually and on behalf of a class of
persons similarly situated,

                                                  Plaintiff - Appellant,

versus

BANK OF NEW YORK,
as trustee for the certificate holders CWALT, Inc.,
Alternatives Loan Trust 2006-OC1 Mortgage Pass-Through Certificates,
DECISION ONE MORTGAGE COMPANY, LLC,
MORTGAGE ELECTRONIC REGISTRATION SYSTEM,
as nominee for Decision One Mortgage Systems, LLC,

                                                  Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (January 26, 2018)
               Case: 14-14621       Date Filed: 01/26/2018   Page: 2 of 6


Before ROSENBAUM, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
      Jaclyn Manyoma seeks declaratory relief to prevent Bank of New York

(“BONY”) from foreclosing on her home, arguing that because more than five

years have passed since BONY accelerated her debt, Florida’s five-year statute of

limitations bars any future action by BONY to seek payment under the loan or

foreclose on her home. BONY asserts that Manyoma is not entitled to declaratory

relief because the loan was decelerated when its foreclosure action against

Manyoma was dismissed. We previously stayed this case pending the Supreme

Court of Florida’s resolution of a case presenting the same legal issue. That Court

has now spoken. Applying its ruling, we conclude that when BONY’s prior

foreclosure action was dismissed, the dismissal had the effect of decelerating

Manyoma’s payment obligations under the note and mortgage, restoring the

parties’ initial contractual relationship. As such, the statute of limitations does not

bar BONY from seeking payment on the loan or foreclosing on Manyoma’s home.

We affirm the district court’s judgment dismissing Manyoma’s claims.

                               I.      BACKGROUND

      Manyoma obtained a loan from Decision One Mortgage, LLC to purchase a

home in Miami, Florida. The note required Manyoma to repay the loan in monthly

installments by November 1, 2035. To secure the note, Manyoma executed a



                                            2
              Case: 14-14621     Date Filed: 01/26/2018   Page: 3 of 6


mortgage on the property, which Decision One later assigned to BONY. The

mortgage contained an optional acceleration clause, allowing the lender to

accelerate all amounts due and foreclose in the event of a default.

      Manyoma defaulted in November 2007. In April 2008, BONY initiated a

foreclosure action in state court. In its complaint, BONY stated that it was

exercising its rights under the acceleration clause and declared the entire amount

owed under the loan due. After BONY failed to appear at a case management

conference, the state court dismissed the foreclosure action without prejudice. To

this day, Manyoma continues to reside in the home.

      In July 2013, Manyoma filed a class action suit against BONY and others in

state court. Manyoma asserted that the limitations period for BONY to enforce the

note or bring a foreclosure action had expired because the limitations period began

to run either when Manyoma defaulted or when BONY filed the foreclosure action

and declared the loan accelerated. She thus sought a declaratory judgment

extinguishing the note and mortgage and also quieting title to the property.

      BONY removed the case to federal court and moved to dismiss. The district

court granted the motion and dismissed Manyoma’s complaint. Manyoma timely

appealed. After she filed her initial brief, we stayed the appeal pending the

Supreme Court of Florida’s resolution of Bartram v. U.S. Bank National Ass’n,

SC14-1265. After Bartram was decided, we lifted the stay and ordered BONY to



                                          3
              Case: 14-14621       Date Filed: 01/26/2018   Page: 4 of 6


file a response brief. Manyoma’s counsel moved to withdraw, and we granted the

motion.

                          II.      STANDARD OF REVIEW

      We review de novo a district court’s dismissal of a complaint, accepting as

true all material allegations in the complaint and construing the complaint in the

plaintiff’s favor. Kawa Orthodontics, LLP v. Sec’y, U.S. Dep’t of Treasury,

773 F.3d 243, 245 (11th Cir. 2014). We may affirm the district court for any

reason the record supports, even one that the district court did not rely on.

Cochran v. U.S. Health Care Fin. Admin., 291 F.3d 775, 778 n.3 (11th Cir. 2002).

                                III.   LEGAL ANALYSIS

      Florida has a five-year statute of limitations for “action[s] on a contract,

obligation, or liability founded on a written instrument,” or “to foreclose a

mortgage.” Fla. Stat. § 95.11(2)(b), (c). Manyoma argues that the statute of

limitations began running as to the entirety of the loan—and so bars BONY from

foreclosing now—in November 2007 when she defaulted or in April 2008 when

BONY declared the loan accelerated in its complaint in the foreclosure action.

BONY asserts that the statute of limitations has not run because the dismissal of

the foreclosure action, in which it declared the debt accelerated, had the effect of




                                           4
                 Case: 14-14621        Date Filed: 01/26/2018        Page: 5 of 6


decelerating Manyoma’s payment obligations under the note and mortgage and

thus restored the parties’ initial contractual relationship.1

        In Bartram, the Florida Supreme Court addressed the effect of a dismissal of

a foreclosure action in which a lender exercised its option to accelerate a debt:

        [T]he statute of limitations on the balance under the note and
        mortgage [does] not continue to run after an involuntary dismissal [of
        a foreclosure action], and thus the mortgagee [is] not [ ] barred by the
        statute of limitations from filing a successive foreclosure action
        premised on a separate and distinct default. Rather, after the
        dismissal, the parties are simply placed back in the same contractual
        relationship as before, where the residential mortgage remained an
        installment loan, and the acceleration of the residential mortgage
        declared in the unsuccessful foreclosure action is revoked.

211 So. 3d 1009, 1019 (Fla. 2016) (internal quotation marks omitted). This is so

“regardless of whether that dismissal was entered with or without prejudice.” Id. at

1020.



        1
          BONY argues that we should not reach the merits of Manyoma’s claims because we
lack subject matter jurisdiction over Manyoma’s suit as the controversy is not ripe. BONY
asserts that there is no live controversy between the parties because it has not filed a second
foreclosure proceeding, and Manyoma has failed to show that BONY will file such an action in
the future. We disagree.
        Of course, a federal court lacks subject matter jurisdiction when a claim is not ripe. See
Digital Props., Inc. v. City of Plantation, 121 F.3d 586, 591 (11th Cir. 1997) . To determine
whether a claim is ripe for adjudication, we look at the fitness of the issues for judicial decision
and the hardship to the parties from withholding court consideration. Smith v. Casey, 741 F.3d
1236, 1244 (11th Cir. 2014). Regardless of whether BONY has filed or plans to file a second
foreclosure action, the issues presented in the case are fit for review, and there will be a hardship
to Manyoma absent judicial review given that she seeks a declaration that BONY is time barred
from seeking any payment on the debt while BONY contends that she still has an obligation to
make monthly installment payments. Stated differently, there is a live controversy about
whether Manyoma continues to have an obligation to make monthly installment payments to
BONY.


                                                  5
              Case: 14-14621     Date Filed: 01/26/2018   Page: 6 of 6


      Applying Bartram to the facts of this case, we conclude that the statute of

limitations did not continue to run after the state court dismissed BONY’s

foreclosure action because the dismissal in effect revoked the bank’s declaration

that the mortgage had been accelerated. That is, the parties were placed back in the

same contractual relationship as before with the residential mortgage as an

installment loan. We thus cannot say that the statute of limitations bars BONY

from enforcing the mortgage or from foreclosing on the property based on a

separate and distinct default. As such, the district court properly dismissed

Manyoma’s claims seeking declarations that BONY was barred from enforcing the

note or foreclosing on the mortgage because the note and mortgage remain

enforceable, meaning her claims fail as a matter of law. Because the mortgage

remains enforceable, Manyoma also failed to allege an invalid cloud on her title,

meaning her claim seeking to quiet title on her property was properly dismissed.

                               IV.   CONCLUSION

      For the reasons set forth above, we affirm the district court’s judgment.

      AFFIRMED.




                                          6